                              1 Tyler C. Gerking (State Bar No. 222088)
                                tgerking@fbm.com
                              2 Shanti Eagle (State Bar No. 267704)
                                seagle@fbm.com
                              3 Farella Braun + Martel LLP
                                235 Montgomery Street, 17th Floor
                              4 San Francisco, California 94104
                                Telephone: (415) 954-4400
                              5 Facsimile: (415) 954-4480

                              6 Attorneys for Respondents and Counterclaimants
                                RICHARD ANDERSON, M.D. and ALICE
                              7 ANDERSON

                              8

                              9                               UNITED STATES DISTRICT COURT

                           10                                NORTHERN DISTRICT OF CALIFORNIA

                           11

                           12 FEDERAL INSURANCE COMPANY,                         Case No. 3:18-cv-06920-JST

                           13                  Petitioner,                       STIPULATION AND [PROPOSED]
                                                                                 ORDER TO EXTEND BRIEFING
                           14            vs.                                     DEADLINES RELATING TO
                                                                                 PETITIONER’S MOTION TO COMPEL
                           15 RICHARD ANDERSON, M.D. and ALICE                   APPRAISAL AND STAY PROCEEDINGS
                              ANDERSON,
                           16
                                        Respondents.
                           17

                           18 RICHARD ANDERSON, M.D. and ALICE
                              ANDERSON,
                           19
                                        Counterclaimants,
                           20
                                   vs.
                           21
                              FEDERAL INSURANCE COMPANY,
                           22
                                        Counterdefendant.
                           23

                           24

                           25

                           26

                           27

                           28
   Farella Braun + Martel LLP
                           th
                                   STIPULATION AND [PROPOSED] ORDER                                           35251\12444516.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   EXTENDING BRIEFING DEADLINES
                                   Case No. 3:18-cv-06920-JST
                              1          Whereas, Petitioner and Counterdefendant (“Petitioner”) filed its Motion to Compel

                              2 Appraisal and Stay Proceedings on May 1, 2019 and scheduled the hearing thereon for June 13,

                              3 2019;

                              4          Whereas, at the time Petitioner filed its motion, it erroneously calculated the deadline to

                              5 oppose as May 22, 2019 and the deadline to file any reply as May 30, 2019, and caused these

                              6 dates to be entered on the docket;

                              7          Whereas counsel for Respondents and Counterclaimaints (“Respondents”) contacted

                              8 counsel for Petitioner and agreed that, although the deadlines were calculated in error, they would

                              9 stipulate to the set briefing schedule as entered;

                           10            Whereas, the Parties agreed, in light of this error, that Petitioner would grant an extension

                           11 to Respondent’s time to file its Opposition to and including May 22, 2019 and would file its

                           12 Reply, if any, by May 30, 2019;

                           13            Whereas, the Clerk contacted counsel for Petitioner on May 3, 2019, to inquire about the

                           14 briefing schedule, as reflected in Petitioner’s correspondence with the Clerk dated May 3, 2019,

                           15 and counsel for Petitioner informed the clerk of the error and indicated that a stipulation

                           16 formalizing the original dates as filed would be forthcoming;

                           17            Whereas, the docket was corrected on May 6, 2019 to reflect the correct deadlines per local

                           18 rules;

                           19            Whereas, the hearing date is not set until June 13, 2019, and this extension will not impact

                           20 any other deadlines or delay the hearing;

                           21            Whereas, the only other extensions previously stipulated to in this case were a three-week

                           22 extension and a one-month extension of time to comply with Civil L.R. 16-8 and ADR L.R. 3-5

                           23 (see Dkt. Nos. 15-18), which likewise did not impact any other dates in the case:

                           24            The parties hereby stipulate and agree that the deadline for Respondents’ and

                           25 Counterclaimants’ Opposition to the Motion to Compel Appraisal and Stay Proceedings is

                           26 extended until and including May 22, 2019 and the deadline for Petitioner’s Reply, if any, is

                           27 extended until and including May 30, 2019.

                           28 / / /
                                   STIPULATION AND [PROPOSED] ORDER                                                        35251\12444516.1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor                                                      2
 San Francisco, California 94104
         (415) 954-4400
                                   EXTENDING BRIEFING DEADLINES
                                   Case No. 3:18-cv-06920-JST
                              1 Dated: May 7, 2019                          FARELLA BRAUN + MARTEL LLP

                              2
                                                                            By: /s/ Tyler C. Gerking
                              3
                                                                                Tyler C. Gerking
                              4
                                                                            Attorneys for Respondents and Counterclaimants
                              5                                             RICHARD ANDERSON, M.D. and ALICE
                                                                            ANDERSON
                              6

                              7

                              8 Dated: May 7, 2019                          MOUND COTTON WOLLAN & GREENGRASS LLP

                              9
                                                                            By: /s/ Scott Glassmoyer
                           10                                                   Scott Glassmoyer
                           11
                                                                            Attorneys for Petitioner and Counter-Defendant,
                           12                                               FEDERAL INSURANCE COMPANY

                           13

                           14                                        FILER’S ATTESTATION
                           15            In compliance with Civil L.R. Rule 5-1, I hereby attest that all parties have concurred in
                           16 the filing of this Stipulation and [Proposed] Order Extending Briefing Deadlines for

                           17 Respondent’s Opposition to the Motion to Compel Appraisal and Stay Proceedings.

                           18

                           19

                           20 Dated: May 7, 2019                                   /s/ Tyler C. Gerking
                                                                                   Tyler C. Gerking
                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                   STIPULATION AND [PROPOSED] ORDER                                                       35251\12444516.1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor                                                     3
 San Francisco, California 94104
         (415) 954-4400
                                   EXTENDING BRIEFING DEADLINES
                                   Case No. 3:18-cv-06920-JST
                              1                                      [PROPOSED] ORDER
                              2          In accordance with the above stipulation, PURSUANT TO STIPULATION, IT IS

                              3 ORDERED that the deadline for Respondents and Counterclaimants RICHARD ANDERSON,

                              4 M.D. and ALICE ANDERSON to file their Opposition to the Motion to Compel Appraisal and

                              5 Stay Proceedings is extended until and including May 22, 2019 and the deadline for Petitioner and

                              6 Counterdefendant FEDERAL INSURANCE COMPANY’s Reply in support of its Motion to

                              7 Compel Appraisal and Stay Proceedings is extended until and including May 30, 2019.

                              8

                              9

                           10 Dated:       May 7, 2019
                                                                             Honorable Jon S. Tigar
                           11                                                United States District Judge
                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                   STIPULATION AND [PROPOSED] ORDER                                                   35251\12444516.1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor                                                  4
 San Francisco, California 94104
         (415) 954-4400
                                   EXTENDING BRIEFING DEADLINES
                                   Case No. 3:18-cv-06920-JST
